                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

JESUS MANCILLAS,                               )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )           Case no. 2:19cv429
                                               )
EXECUTIVE LANDSCAPE, INC.,                     )
JOSHUA MORIN,                                  )
     and                                       )
JOHN GIBSON,                                   )
                                               )
          Defendants.                          )

               NOTICE OF APPEARANCE AS COUNSEL FOR DEFENDANTS

          Defendants Executive Landscape, Inc., Joshua Morin, and John Gibson give notice that

James R. Theuer, Esq., and James R. Theuer, PLLC, appear in this action as counsel on their

behalf.

          This the 7th day of October, 2019.

                                                    EXECUTIVE LANDSCAPE, INC.,
                                                    JOSHUA MORIN, and
                                                    JOHN GIBSON


                                                                     /s/
                                                           Counsel

James R. Theuer (VSB #68712)
JAMES R. THEUER, PLLC
555 E. Main St., Suite 1212
Norfolk, VA 23510
Tel: (757) 446-8047
Fax: (757) 446-8048
jim@theuerlaw.com
Counsel for Defendants
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of October, 2019, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

                                     Nicholas Marritz
                                     Legal Aid Justice Center
                                     6066 Leesburg Pike, Ste 520
                                     Falls Church, VA 22041
                                     nicholas@justice4all.org
                                     Counsel for Plaintiff


                                                                  /s/
                                                   James R. Theuer (VSB #68712)
                                                   Counsel for Defendants
                                                   JAMES R. THEUER, PLLC
                                                   555 E. Main St., Suite 1212
                                                   Norfolk, VA 23510
                                                   Tel: (757) 446-8047
                                                   Fax: (757) 446-8048
                                                   jim@theuerlaw.com




                                              2
